DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 30, 2022:
Claims 4-5 have been canceled as per Applicant’s request.  Claims 1-3 and 6-11 are pending.
The previous claim objection has been withdrawn in light of the amendment.  
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0224628 (Moon et al.). 
	As to claim 1, Moon et al. teach a solid electrolyte assembly comprising: an anode [14], a cathode [11], and a solid electrolyte [13] located therebetween, wherein an intermediate layer (functional layer [12]) is provided between at least one of the anode and the cathode and the solid electrolyte (between cathode [11] and electrolyte [13]) (see fig. 3), the intermediate layer is made of a cerium oxide containing lanthanum and a rare-earth element Ln, and the rare-earth element represents samarium or gadolinium (formula 1 is Ce1-aMaO1+δ where 0<a≤0.3 and δ is an excess of oxygen, wherein M can be at least one of – and thus multiple of – lanthanum (La), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tb), ytterbium (Yb), lutetium (Lu), scandium (Sc), and yttrium (Y); para 0020-0024) (accordingly, within Moon et al.’s teaching, Ma encompasses a combination of La and one of samarium (Sm) or gadolinium (Gd)). Additionally, Moon et al.’s general teaching of Ce1-aMaO1+δ where 0<a≤0.3 and δ is an excess of oxygen, wherein M can be at least one of – and thus multiple of – lanthanum (La), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tb), ytterbium (Yb), lutetium (Lu), scandium (Sc), and yttrium (Y) (para 0020-0024) overlaps an atom ratio Ln/Ce in the cerium oxide containing lanthanum and the rare-earth element Ln is in a range of 0.05 to 0.5, and an atom ratio La/Ce in the cerium oxide containing lanthanum and the rare-earth element Ln is in a range of 0.3 to 1.2; for non-limiting example Moon et al.’s general teaching encompasses the formula Ce0.7-La0.25Gd0.05-O1+δ, which yields Ln/Ce=0.05/0.70=0.07 and La/Ce=0.25/0.7=0.36. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). Furthermore, Moon et al. teach the solid electrolyte contains an oxide of lanthanum ((La,Sr)(Ga,Mg)O3-(LSGM) based material; para 0125). 
	As to claim 7, Moon et al. teach wherein at least one of the anode and the cathode is made of an oxide having a perovskite structure (cathode may include a perovskite-type metal oxide; para 0043).
	As to claim 8, Moon et al teach the oxide having the perovskite structure contains lanthanum (cathode may include a perovskite-type metal oxide of formula 4: A’1-xA’’xBO3±ƴ, where A’ can be La, 0≤x<1, ƴ is an excess of oxygen; para 0043-0048).  
	As to claim 11, Moon et al teach the oxide having the perovskite structure contains lanthanum (cathode may include a perovskite-type metal oxide of formula 4: A’1-xA’’xBO3±ƴ, where A’ can be La, A’’ can be one at least one of Ba or Sr, and B’ can be at least one of Fe or Cu, where 0≤x<1, ƴ is an excess of oxygen; para 0043-0048) (overlapping the claimed La1-xAzBO3-δ with A being Ba,Sr, or both, and B being at least one of Fe, Cu, and Zr, with 0.01≤x≤0.80).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. as applied to claim 1 above, and further in view of WO 2016/111110 A! (Ide et al.). (Note: US 2018/0183068 is relied upon as the English translation of the WO document, as they both correspond to the same PCT.) 
	As to claim 2, Moon et al. do not teach the solid electrolyte contains a composite oxide of lanthanum and silicon.  
	However, Ide et al. teach of an oriented apatite-type oxide ion conductor that is used for a solid oxide fuel cell electrode (abs; para 0001).  Specifically, A9.33+x[T6-yMy]O26.00+z where A can be La and T can be Si is set forth (para 0021) and exemplified (see table 1).  The motivation for using the apatite-type oxide ion conductor (i.e. composite oxide of lanthanum and silicon) as the electrolyte is to provide an electrolytic material that has high ion conductivity in an intermediate temperature region, to enhance ion conductivity due to its orientation, and to provide a material that is inexpensive and uncomplicated to produce (para 0019-0020). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the apatite-type oxide ion conductor (i.e. composite oxide of lanthanum and silicon) (as taught by Ide et al., and as applied to Moon et al.) as the electrolyte in order to provide an electrolytic material that has high ion conductivity in an intermediate temperature region, to enhance ion conductivity due to its orientation, and to provide a material that is inexpensive and uncomplicated to produce
	As to claim 3, Moon et al. do not teach the solid electrolyte contains a composite oxide represented by the general formula A9.33+x[T6-yMy]O26.00+z, where A represents one or two or more elements selected from the group consisting of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb, Lu, Be, Mg, Ca, Sr, and Ba, T represents an element including Si or Ge or both, and M represents one or two or more elements selected from the group consisting of Mg, Al, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Ga, Y, Zr, Ta, Nb, B, Ge, Zn, Sn, W, and Mo, 3BEW/smm and where x represents a number that is -1.33 or greater and 1.50 or less, y represents a number that is 0.00 or greater and 3.00 or less, z represents a number that is -5.00 or greater and 5.20 or less, and a ratio of the number of moles of A to the number of moles of T is 1.33 or greater and 3.61 or less.  
	However, Ide et al. teach an oriented apatite-type oxide ion conductor that is used for a solid oxide fuel cell electrode (abs; para 0001).  Specifically formula A9.33+x[T6-yMy]O26.00+z where A is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Be, Mg, Ca, Sr, and Ba; T one or more of Si, Ge; M is one or more of B, Ge, Zn, Sn, W, and Mo; where x is from -1 to 1; where y is from 0 to 3; z is from -2 to 2 (para 0022).  One specific example includes La9.33+x[Si4.7B1.3]O26.00+z (para 0039).  Thus the molar ratio of A to T ranges from 1.77 (at x=-1) to 2.19 (at x=1) (lies within the claimed range). The motivation for using Ide et al.’s oriented apatite-type oxide ion conductor (A9.33+x[T6-yMy]O26.00+z where A is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Be, Mg, Ca, Sr, and Ba; T one or more of Si, Ge; M is one or more of B, Ge, Zn, Sn, W, and Mo; where x is from -1 to 1; where y is from 0 to 3; z is from -2 to 2 (para 0022), wherein the A to T molar ratio is 1.77 (at x=-1) to 2.19 (at x=1) (calculation based on an example of para 0039)) as the electrolyte is to provide an electrolytic material that has high ion conductivity in an intermediate temperature region, to enhance ion conductivity due to its orientation, and to provide a material that is inexpensive and uncomplicated to produce (para 0019-0020). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use the apatite-type oxide ion conductor (A9.33+x[T6-yMy]O26.00+z where A is one or more of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Be, Mg, Ca, Sr, and Ba; T one or more of Si, Ge; M is one or more of B, Ge, Zn, Sn, W, and Mo; where x is from -1 to 1; where y is from 0 to 3; z is from -2 to 2 (para 0022), wherein the A to T molar ratio is 1.77 (at x=-1) to 2.19 (at x=1) (calculation based on an example of para 0039)) (as taught by Ide et al., and as applied to Moon et al.) as the electrolyte in order to provide an electrolytic material that has high ion conductivity in an intermediate temperature region, to enhance ion conductivity due to its orientation, and to provide a material that is inexpensive and uncomplicated to produce
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. as applied to claim 1 above, and further in view of US 2010/0285391 (Higuchi et al.). 
	As to claim 6, Moon et al. teach that the intermediate layer (functional layer [12]) is provided between the cathode [11] and solid electrolyte [13] (fig. 3).  
	Moon et al. do not teach that the intermediate layer is provided between the anode and the solid electrolyte.  
	However, Higuchi et al. teach of a similar structure (electrode assembly for a fuel cell; abs, para 0099).  Additionally an intermediate layer [18, 20] is placed both between the cathode [16] and electrolyte [12] as well as the anode [14] and electrolyte [12] (fg.1).  materials include oxides with both Ce and La (LDC) (para 0097).  The motivation for including an intermediate layer between the anode and electrolyte (in addition to between the electrolyte and cathode) is to improve ion conductivity and accelerate ionization (para 0098-0099).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include an intermediate layer between the anode and electrolyte (in addition to between the electrolyte and cathode) (as taught by Higuchi et al. and applied to Moon et al. and its intermediate layer) is to improve ion conductivity and accelerate ionization within the cell.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., as applied to claims 1 and 7 above, and further in view of “Tailoring the O2 reduction activity on hydrangea-like, La0.5-Sr0.5MnO3 cathode film fabricated via atmospheric pressure plasma jet process” (Kuo et al.). 
	As to claim 9, Moon et al. do not teach the oxide having the perovskite structure has an average particle size of 1000 nm or less, and a value of a ratio C/D is 0.2 or greater, where D is a length of an outline of a particle of the oxide having the perovskite structure, and C is a length of a portion of the outline that overlaps an adjacent particle.  
	However, Kuo et al. teach sintered particles (thus having both a C (a length of a portion of the outline that overlaps an adjacent particle) and D (length of an outline of a particle of the oxide having the perovskite structure) value, as claimed) to create the formation of fig. 1, where the average primary particle is 50.8 nm and the aggregates are 292.5 nm (p 7350 right side under section 3.1 “microstructural analysis”).  Although a value of a ratio C/D is 0.2 or greater is not specifically taught, this is a discovery of workable/optimum ranges, as the final porous product (of sintered particles – which would have an outline of a particle of the oxide having the perovskite structure as well as a length of a portion of the outline that overlaps an adjacent particle) creates a desired shape (i.e. fig. 1b), which creates a highly porous structure that has good adsorption and surface diffusion of oxygen molecules resulting in improved oxygen reduction activity and TPB (triple point boundary) active sites (pp7354-7355, section 4, “conclusion”), wherein routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).  Additionally, it is noted that this limitation is broad, such that any measurement can be taken of C (a length of a portion of the outline that overlaps an adjacent particle) and D (length of an outline of a particle of the oxide having the perovskite structure) such that a ratio of 0.2 or greater can be met barring specification of C and D (i.e. any full/partial measurement of the particle or sintered portion such that the ratio is met).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).
	As to claim 10, Moon et al do not teach, a value of a ratio P1/P2 is 0.02 or greater, where the ratio P1/P2 is a ratio of a primary particle size P1 (nm) to a secondary particle size P2 (nm), the particle sizes being obtained through small-angle X-ray scattering measurement of the oxide having the perovskite structure.  
	However, Kuo et al. teach an average size of a (primary) particle is 50.8 nm (P1), and the size of an aggregate is 292.5 nm (P2) (p 7350 right side under section 3.1 “microstructural analysis”), thus yielding a P1/P2 ratio of 0.17 (50/8/292.5).  Note: Although Kuo et al. mentions XRD being used (p 7350 right side under section 3.1 “microstructural analysis”), the manner in which a size is measured is process (of measuring) limitation which does limit the product.  The motivation of having an oxide with an average size of a (primary) particle is 50.8 nm (P1), and the size of an aggregate is 292.5 nm (P2), yielding P1/P2 ratio of 0.17 (50/8/292.5) is that this structure creates a highly porous structure that has good adsorption and surface diffusion of oxygen molecules resulting in improved oxygen reduction activity and TPB (triple point boundary) active sites (pp7354-7355, section 4, “conclusion”).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) of having an oxide with an average size of a (primary) particle is 50.8 nm (P1), and the size of an aggregate is 292.5 nm (P2), yielding P1/P2 ratio of 0.17 (50/8/292.5) in order to create a highly porous structure that has good adsorption and surface diffusion of oxygen molecules resulting in improved oxygen reduction activity and TPB (triple point boundary) active sites.
Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Moon only discloses the range of “a” within formula 1 without specifically disclosing a specific atom ratio of La/Ce and thus the selection of 0.25 La, 0.05 of a secondary rare earth metal, and 0.70 Ce is not factually based on Moon et al. and is picking and choosing without considering the teachings as a whole.
	Examiner respectfully disagrees.  The rejection is based on the fact that Moon et al.’s general teaching provides an overlapping ratio of La/Ce as claimed.  MPEP §2144.05(I) supports that overlapping ranges are obvious.  The specific example chosen for the sample calculation was merely to show that Moon’s general teaching does indeed encompass an overlapping range to the claimed range.  It is unsure how a formula that falls within Moon’s general formula is not factually based, as it is encompassed within Moon’s teaching.  Accordingly the argument is not considering the entirety of the teaching encompassed by Moon.  Thus the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that hindsight has been used in the rejection.
	Examiner respectfully disagrees.  Only the prior art teaching of Moon has been relied upon in the rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus the argument is not persuasive, and the rejection of record is maintained.  
	Applicant argues that Moon is silent regarding the amendments to claim 1 (the rare-earth element Ln represents samarium or gadolinium and an atomic ratio of Ln/Ce is 0.05 to 0.5).
	Examiner respectfully disagrees. Moon et al.’s general teaching of Ce1-aMaO1+δ where 0<a≤0.3 and δ is an excess of oxygen, wherein M can be at least one of – and thus multiple of – lanthanum (La), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tb), ytterbium (Yb), lutetium (Lu), scandium (Sc), and yttrium (Y) (para 0020-0024) overlaps an atom ratio Ln/Ce in the cerium oxide containing lanthanum and the rare-earth element Ln is in a range of 0.05 to 0.5; for non-limiting example Moon et al.’s general teaching encompasses the formula Ce0.7-La0.25Gd0.05-O1+δ, which yields Ln/Ce=0.05/0.70=0.07. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I). Thus the argument is not persuasive, and the rejection of record is maintained.  
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Ide, Higuchi, Kuo) do not cure the deficiencies of the rejection applied to the independent claim (Moon).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759